Citation Nr: 0834515	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-06 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected anterior cruciate ligament (ACL) 
deficiency, left knee, currently rated as 20 percent 
disabling.

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to the veteran's service-connected knee 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to 
September 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the benefits sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review. 

A hearing was held in October 2007 at the local RO before the 
undersigned.  A transcript of the testimony is in the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the veteran's claims must be remanded again 
for further development.  Although the Board regrets the 
additional delay, it is necessary to ensure due process is 
followed and that there is a complete record upon which to 
decide the veteran's claims so that she is afforded every 
possible consideration.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

In this case, the veteran underwent a VA examination in 
January 2008 for her left knee and low back disabilities.  
The Board finds that the report of the examination is 
inadequate for the purpose of evaluating the claimed 
disabilities.  The examiner stated that evaluating the 
veteran's left knee condition was difficult.  The examiner 
stated that he could not find any clear documentation that 
the veteran actually had a definitive ACL tear.  Service 
treatment records due in fact describe the veteran as having 
an ACL deficiency rather than a tear.  However, there are 
several post-service treatment records that describe her as 
being status post ACL tear.  The examiner recommended that 
veteran undergo an MRI on her left knee in order to solve the 
question as to whether or not she truly had an ACL tear.  It 
was also rationed that an MRI would help explain why she 
cannot move her knee more than a total of 30 degrees and, in 
so doing, help determine the true severity of her left knee 
disability.  An MRI was never scheduled.  Therefore, the 
Board finds that the veteran should be scheduled for an MRI 
and a subsequent VA examination to evaluate the nature and 
severity of the veteran's left knee disability.  

In addition, the veteran is currently rated under Diagnostic 
Code 5257, which involves stability of the knee joint.  
However, a review of the record indicates that the veteran 
has limited flexion and extension in her left knee.  
Furthermore, at the January 2008 VA examination, the examiner 
noted that the veteran had mild degenerative joint disease of 
the left knee.  VA General Counsel has stated that 
compensating a claimant for separate functional impairment 
under Diagnostic Code 5257 (instability of the knee) and 5003 
(arthritis) does not constitute pyramiding.  See VAOPGCPREC 
23-97 (July 1, 1997).  Therefore, in re-examining the 
veteran, she should be evaluated pursuant to all applicable 
rating criteria, to include limitation of flexion (Diagnostic 
Code 5260), limitation of extension (Diagnostic Code 5261) 
and arthritis (Diagnostic Code 5003).  

Because the veteran's claim for an increased rating for her 
left knee disability is being remanded, the Board finds that 
the veteran's claim for service connection for a back 
disability, claimed as secondary to the veteran's service-
connected left knee disability, should also be remanded.  At 
the January 2008 VA examination, the examiner stated that the 
veteran's low back disability was less likely than not 
related to her service-connected left knee disability because 
he did not believe that her left knee condition was severe 
enough to lead to gait abnormalities and therefore back pain.  
No opinion was given as to whether the veteran's left knee 
disability had aggravated her back disability.  Moreover, the 
Board notes that a July 2007 VAMC treatment note states that 
the veteran experienced back pain as a result of gait 
disturbance due to her left knee disorder.  This conflict in 
findings should be resolved.  Further, and of even great 
import, the Board finds the examiner's opinion at odds with 
his description of the veteran suffering from a severely 
limited range of motion of the left knee.  The Board 
recognizes that the examiner questioned whether the 
demonstrated ranges of motion of the left knee were genuine, 
which is why an MRI was recommended.  Thus, in light of the 
fact that the severity of the veteran's left knee disability 
is to be reevaluated, and that the true level of severity 
disability appears to be a crucial question with regard to 
the secondary service connection, the Board finds that the 
issue of whether the veteran's back disorder is related to 
her service-connected left knee disability should also be 
reevaluated.  

Moreover, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with her claim 
for an increased evaluation for her 
service-connected left knee disability.  
The letter should tell the claimant to 
provide medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life.  If the 
Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life (such as a specific measurement or 
test result), the RO should provide at 
least general notice of that requirement 
to the claimant.  Additionally, the 
claimant must be notified that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  The 
notice must also provide examples of the 
types of medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The veteran should be scheduled for an 
MRI for her service-connected left knee 
disorder.  Subsequently, the veteran 
should be afforded a VA examination to 
ascertain the severity and manifestations 
of her service-connected left knee 
disorder.  If possible, the VA examination 
should be scheduled at a facility other 
than the Dorn VAMC, where the veteran is 
an employee.  The claims file, to include 
the MRI findings, should be made available 
for the examiner(s) to review.  The 
examiner(s) should review all pertinent 
records associated with the claims file 
and comment on the severity of the 
veteran's left knee disorder.  

The examination should include full range 
of motion testing, in degrees, for flexion 
and extension of the veteran's left knee, 
and any other tests considered necessary 
by the examiner.  In testing range of 
motion of the veteran's left knee, the 
examiner should note if the veteran has 
any additional limitation of motion due to 
such factors as weakness, fatigability, 
incoordination, restricted movement, or 
pain on motion, and should specifically 
quantify any additional limitation of 
motion found.  Any instability in the 
veteran's left knee should be noted.  If 
instability is found, the examiner should 
comment on the severity of that limitation 
as slight, moderate or severe.  The 
examiner should also note if arthritis is 
present.  The medical basis for all 
opinions expressed should also be given.  
The examiner should provide a complete 
rationale for all conclusions reached.

3.  The veteran should also be scheduled 
for a VA examination that assesses the 
nature and etiology of any back disorder 
that may be present.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested 
examination.  All tests, studies and 
evaluations deemed necessary by the 
examiner should be conducted.  After 
reviewing the claims file and examining 
the veteran, the examiner should express 
an opinion as to whether it is at least as 
likely as not that the veteran's back 
disorder was caused or aggravated by her 
service-connected left knee disorder. 

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)



If the examiner determines that the 
veteran's back disorder has been 
aggravated by her service-connected left 
knee disorder, the examiner should report 
the baseline level of severity of the back 
disability prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the 
increase in severity of the back 
disability is due to the natural progress 
of the disease, the examiner should 
indicate the degree of such increase in 
severity due to the natural progression of 
the disease.  See 38 C.F.R. § 3.310(b).  

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

